DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
 “identifying an update of an image of a cloud computing service operating on a cloud computing platform, the image booted on a node of the cloud computing platform; 
merging the image with differences between the image and an updated image associated with the update to generate a new image; 
testing the new image offline; 
migrating a load associated with the cloud computing service to a storage device; rebooting the node using the tested new image; 
validating the tested new image online, including: 
configuring the tested new image for communication with other hardware and software of the cloud computing platform, and accepting the migrated load from the storage device, wherein, responsive to the validating being successful, a boot order of the storage device is changed to boot with the tested new image.”
Ananthanarayanan et al. (US 2014/0149492 A1) teaches an arbitrary customer instance is transferred from a customer environment to a target managed-infrastructure-
Thorsen (US 2010/0287363 A1) discloses a method and system for the provisioning of software that enable large scale installation and management of software in computer units in a highly secure manner. The BIOS of the target computer unit is adapted such that upon power up the system attempts to boot from an external media. The BIOS features functions within the code for the implementing a system watchdog for assuring the system remains in a known state, a function for digital signature verification, and loads drivers for a file system. The external media includes the operating system (OS) image and other bootstrap files, each having been digitally signed with an asymmetric private key that corresponds to the public key. A programmable read-only parameter memory on the motherboard is configured to store the public keys and the (failure) state of the system independently of the primary and secondary media enabling reboot from an alternative boot path.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
The Examiner agrees with the Applicant’s arguments that Ananthanarayanan-Thorsen fails to disclose all of the limitations of the amended Claim 1 that includes previously objected to allowable subject matter, therefore the USC 103 Rejection is withdrawn. 
Independent Claim 16 & & 18 are similar to Independent Claim 1, therefore the 35 USC 103 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-10, 12-15, 17 & 20 depend on Claim 1, 16 & 18 therefore the 35 USC 103 Rejection is withdrawn for the same reasoning as mentioned above. 

1) identifying an updated image 2) cloud platform 3) a node 4) merging images with differences 5) generate a new image 6) testing the new image 7) migrating a load 8) rebooting the node 9) validating the tested new image 10) configuring hardware and software 11) accepting migrating load 12) validating a successful image 13) changing the boot order. 
Lastly, as evidenced by the prosecution history (see at least 01/14/2022 Applicant Arguments, 09/23/2021 Final Rejection), the Applicant’s Arguments and the filing of the Terminal Disclaimer (01/14/2022) are persuasive and overcomes the USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-10, 12-18, 20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone  (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457